Upon consideration of the petition filed by Defendant on the 2nd of October 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 1st of November 2017."
*694The following order has been entered on the motion filed on the 2nd of October 2017 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 1st of November 2017."